Citation Nr: 0631257	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for disabilities 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in August 2003, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
disabilities of the feet in an October 1999 rating decision. 

2.  Evidence obtained since the October 1999 rating decision 
denying service connection for disabilities of the feet is 
new and relates to unestablished facts necessary to 
substantiate the claim. 

3.  The veteran does not have disabilities of the feet 
attributable to service.


CONCLUSIONS OF LAW

1.  The RO's October 1999 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1999 decision, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Disabilities of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in March 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
sent the veteran an October 2003 letter that asked him to 
review his records and make certain that he had not 
overlooked any important evidence and informed the veteran 
that the RO needed any recent medical reports regarding 
findings, diagnosis and treatment of the disability.  After 
considering the contents of the October 2003 letter, the 
Board concludes that the RO has substantially satisfied the 
requirement that the veteran be informed to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In the March 2003 letter, the RO informed the veteran that he 
would need to submit new and material evidence in order to 
reopen his claim.  Although the Board does not make a 
determination as to whether this letter is sufficient to meet 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
any deficiency is harmless error as the Board's decision is 
favorable in regard to reopening the veteran's claim.  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
regarding the sending of any additional evidence until the 
October 2003 letter, after the August 2003 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

The Board notes that the veteran has not been provided with a 
VA examination to determine whether the veteran's claimed 
disabilities of the feet have a connection to service.  38 
C.F.R. § 159(c)(4) dictates that VA will provide a medical 
examination if there is competent lay or medical evidence of 
a current diagnosed disability, evidence that establishes 
that the veteran experienced the event, disease or injury in 
service and evidence that indicates that the current 
diagnosed disability is associated with the event, disease or 
injury from service.  The Board finds that the evidence of 
record does not meet the criteria of 38 C.F.R. § 3.159(c)(4) 
to require that a medical examination be provided because the 
record does not contain evidence that establishes that the 
veteran experienced an event, injury or disease in service 
related to the claim disability.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran alleged that the multiple disabilities of his 
feet were related to or aggravated by service.  The veteran 
noted that upon entry into service he had "tender feet" and 
that constant standing on hard surfaces while in the United 
States Coast Guard aggravated his feet disabilities.

An October 1999 rating decision denied the veteran's claim of 
service connection for disabilities of the feet, 
characterized as a claim for service connection for foot 
problems, flat feet and joint problems.  The RO found that 
the veteran's service medical records did not show any 
diagnosis, treatment or other findings of such disabilities 
of the feet.  The Board notes that the RO did not address the 
issue of reopening the veteran's claim in its August 2003 
rating decision, and denied the claim on the merits.  The 
Board, however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in October 1999.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the October 1999 rating decision, the record 
did not include medical records detailing the veteran's 
current foot disabilities or evidence connecting the 
veteran's disabilities of the feet to service.  Since the 
October 1999 rating decision, evidence has been obtained 
noting the veteran's current foot disabilities.  In addition, 
the record contains a statement from a private physician in 
which the physician states that the veteran's feet 
disabilities were aggravated by service.  The Board finds 
that this additional evidence clearly relates to the 
previously unestablished facts that the veteran has a current 
disability and that there is a connection between that 
disability and service.  In addition, the evidence is not 
cumulative or redundant of previously submitted evidence.  
Therefore, the Board concludes that the evidence is both new 
and material.  The claim is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

The veteran stated that he had feet disabilities from the age 
of ten.  In his testimony before a Decision Review Officer in 
June 2005, the veteran related that a doctor made special 
arch supports for his feet when he was eleven or twelve years 
old. 

The veteran noted that he was found to have "tender feet" 
upon entrance in service.  The veteran's report of medical 
examination completed upon enlistment into the Coast Guard, 
however, does not include any notation of a foot disability.  
At the time of entrance into the service, the veteran noted 
in his report of medical history that he had not had any foot 
trouble.  Thus, the veteran's feet are presumed to have been 
sound at entrance.  The Board cannot conclude from the 
evidence of record that the presumption of soundness has been 
rebutted.  

In addition, there is no notation of any foot disability on 
the report of medical examination completed upon discharge 
from service, nor is there any note regarding the veteran's 
feet in the veteran's service medical records.

VA and private medical records, however, clearly show that 
the veteran currently had multiple disabilities of the feet.  
The record indicates that he had surgery on his right foot at 
a VA hospital in 1995.  A VA medical record note dated in 
February 2003 indicates that the veteran had severely flat 
feet with osteoarthritis and deformities.  In a private 
medical record dated March 2003, a private physician noted 
that the veteran had longstanding deformities of both feet, 
with the veteran having skewfoot along with degenerative 
charges of the Lisfranc joint and gross malalignment of the 
midfoot/forefoot complex, bilaterally.  The private physician 
also noted that the veteran felt his feet were going numb.  
Other private medical records indicate that the veteran has 
been diagnosed as having hammertoes and a ingrown toenail.

In an August 2003 letter from another private physician, the 
private physician noted that the physician had marked pes 
panus with complete disassociation of both the hind and fore 
foot.  After noting other deformities of the feet, the 
private physician indicated that the patient appears to have 
had this problem all of his life, but that his had gotten 
worse since the age of ten.

The private physician who completed the March 2003 medical 
record wrote a December 2004 letter detailing the history of 
the veteran's feet disabilities.  The private physician noted 
the veteran's service in the Coast Guard and noted that, by 
history, the veteran was required to stand on hard metal 
decks and rigid flooring for up to twelve hours a day.  The 
private physician opined that this standing invariably 
contributed to an advanced form of degenerative arthritis and 
severe breakdown of the arches and feet.  The private 
physician noted that the veteran enlisted with a condition 
called skewfoot deformity.  The private physician reiterates 
that deformities of the veteran's feet, which he had from 
birth, predisposed his feet to excessive and abnormal forces, 
from the hindfoot to the forefoot, which would have clearly 
been aggravated by service related duties.  The private 
physician finished the letter by stating that it was his 
medical opinion that the veteran's disabilities of the feet 
were made worse by the demands of service.  

The veteran has repeatedly stated that he did not seek 
treatment for his feet during service because it was the 
culture of service during war not to complain.  He further 
remarked that his treating doctors have remarked that they 
did not know how he got into service with the severity of the 
disabilities of his feet.  The veteran also testified before 
the Decision Review Officer that he first sought treatment, 
after service, in 1990-eighteen years after service.  Later 
in his testimony, the veteran referred to having a doctor put 
some type of wrapping on his feet between 1972 and 1976.

The evidence of record clearly indicates that the veteran has 
multiple, severe disabilities of the feet.  The record 
contains letters and other medical records from several 
physicians, both VA and private, detailing the significant 
pain and impairment caused by these disabilities.  The 
veteran's post-service medical records also indicate that the 
veteran's disabilities of his feet are longstanding.

The December 2004 letter from the private physician noting 
that the veteran's service would have aggravated his 
preexisting foot disabilities constitutes the only evidence, 
other than the veteran's assertions, of a link between the 
veteran's service and his current disabilities of the feet.  
There is no evidence that the private physician reviewed the 
veteran's claims file; the private physician appears to have 
based his letter on the veteran's relation of his service 
medical history.  As noted, the private physician noted that 
the veteran's service would have invariably aggravated his 
condition known as skewfoot deformity, which the private 
physician notes the veteran had upon enlistment.  The private 
physician also noted that the veteran had foot deformities 
from birth.  The record contains other post-service medical 
records noting that the veteran had disabilities of the feet 
when he was a child.  As noted, however, the veteran did not 
note any foot disabilities upon entering service and none 
were noted by the examiner at the time of entering or leaving 
service.  The veteran's service medical records provide no 
substantiation of the medical history the private physician 
relied upon in reaching his December 204 medical opinion.  
The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, the Board does not rely upon the December 
2004 private physician's opinion.  As there is no evidence of 
complaint or injury to the veteran's feet during service, the 
Board finds it unnecessary to make a finding as to whether 
the veteran had a foot disability upon entering service; 
there is no evidence of injury in service or of worsening of 
any preexisting disability of the feet.

The Board finds that the veteran does not have disabilities 
of the feet attributable to service.  In reaching this 
finding, the Board relies on the lack of any complaint or 
notation of a foot disability during service.  There is no 
evidence in the veteran's service medical records of a foot 
disability, and, although the veteran noted having his feet 
wrapped by a physician a few years after leaving service, the 
veteran testified that he did not seek treatment until 1990, 
eighteen years after leaving service.  The only evidence in 
support of his claim is the veteran's unsubstantiated history 
of prior disabilities of the feet and a medical opinion 
apparently based on that unsubstantiated history.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and this 
appeal must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for disabilities of the 
feet is reopened.

Service connection for disabilities of the feet is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


